COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 TAMI MARMILLION,                                '
                                                                 No. 08-13-00098-CV
                              Appellant,         '
                                                                    Appeal from the
 v.                                              '
                                                                  394th District Court
 LODGING ENTERPRISES, INC.,                      '
                                                              of Brewster County, Texas
                                                 '
                             Appellee.
                                                  '         (TC# CV-2011-08-B0179-CV)




                                            ORDER

       The clerk’s record in the above styled and numbered cause was due July 25, 2013, the court
having granted a second extension of time until such date. As of this date the clerk’s record has
not been filed.

       It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a clerk’s record for any reason, including ineffective assistance of
counsel, and to make appropriate findings and recommendations. The record of such hearing,
including any orders and findings of the trial judge, shall be certified and forwarded to this office
on or before September 13, 2013.

       IT IS SO ORDERED this 14th day of August, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.